DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
This Office Action is in response to an amendment filed on 7/26/2021. As directed by the amendment, claims 4, 6, 12 and 14 were canceled, claims 3, 5, 11, 13, and 15-16 were amended, and claims 20-23 were added. Thus, claims 1-3, 5, 7-11, 13 and 15-23 are pending for this application.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 10 2 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 7-8, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masella (US 2007/0289597) in view of Hansen (US 6,516,802).
 Regarding claim 1, Masella discloses (Fig. 1-3) a frame (comprising conformable body 10, flexible pad 15, and means for holding tubes 12) for use in a patient interface device for 
a first end structured to be disposed at or about a forehead of the patient (forehead section 12); 
a second end opposite the first end (nose section 11); and 
a spine (comprising conformable body 10 and means for holding 12) extending between the first end and the second end, the spine being sized and configured to be directly disposed against and correspondingly shaped to a profile of the patient along at least a portion of each of the forehead and nose of the patient (paragraph [0031]).
Masella does not disclose the second end structured to be coupled to a cushion which is adapted to sealingly engage a face of the patient about the airway of the patient. However, Hansen teaches (Fig. 1) a frame (mounting member 32) having a the second end (end of 32 attached to breathing mask 34) structured to be coupled to a cushion (nostril mask 34A) which is adapted to sealingly engage a face of the patient about the airway of the patient (“sealingly fit”, see Col. 3 lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the frame of Masella to structured to be coupled to a cushion which is adapted to sealingly engage a face of the patient about the airway of the patient, as taught by Hansen, for the purpose of preventing pressurized air delivered to patient from escaping to environment.
Regarding claim 2, modified Masella discloses the spine includes a plurality of retention members (means for holding tubes 12 of Masella) extending therefrom, each of the retention 
 Regarding claim 7, modified Masella discloses the second end comprises a second coupling conduit (breathing mask 34 of Hansen) structured to be coupled to the cushion (nostril mask 34A of Hansen) which is adapted to sealingly engage about the airway of the patient (Col. 3 lines 16-21 of Hansen).
Regarding claim 8, modified Masella discloses a second coupling conduit (breathing mask 34 of Hansen), but does not disclose the second coupling conduit comprises an exhalation device. However, Hansen further teaches (Fig. 1) the second coupling conduit (34) comprises an exhalation device (vent 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second coupling conduit of modified Masella to comprise an exhalation device, as taught by Hansen, for the purpose of providing a region for user to exhale carbon dioxide rich gas out of the system to prevent accumulation of carbon dioxide within the mask (Col. 4 lines 46-52 of Hansen).
Regarding claim 10, Masella discloses (Fig. 1-3) a patient interface device for delivering a flow of breathing gas to an airway of a patient, the interface device comprising: 
a frame comprising
a first end structured to be disposed at or about a forehead of the patient (forehead section 12); 
a second end opposite the first end (nose section 11); and 
a spine (comprising conformable body 10 and means for holding 12) extending between the first end and the second end, the spine being sized and configured to be 
a main conduit (at least one nasal cannula 1) extending between the first end and the second end of the frame, the conduit being structured to receive the flow of breathing gas and conduct the flow of breathing gas to a user (delivers to nostrils).
Masella does not disclose the second end structured to be coupled to a cushion which is adapted to sealingly engage a face of the patient about the airway of the patient, a cushion coupled to the second end of the spine, the cushion being adapted to sealingly engage a face of the patient about the airway of the patient; and the main conduit being structured to receive the flow of breathing gas and conduct the flow of breathing gas to the cushion.
However, Hansen teaches (Fig. 1) a frame (mounting member 32) having a the second end (end of 32 attached to breathing mask 34) structured to be coupled to a cushion (nostril mask 34A) which is adapted to sealingly engage a face of the patient about the airway of the patient (“sealingly fit”, see Col. 3 lines 16-21), a cushion (nostril mask 34A) coupled to the second end of the spine, the cushion being adapted to sealingly engage a face of the patient about the airway of the patient (“sealingly fit”, see Col. 3 lines 16-21), and a main conduit (air plenum 42) being structured to receive the flow of breathing gas and conduct the flow of breathing gas to the cushion (Col. 3 lines 35-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient interface device of Masella such that the second end is structured to be coupled to a cushion which is adapted to sealingly engage a face of the patient about the airway of the patient, a cushion coupled to the second end of the spine, the cushion being adapted to sealingly engage a face of the patient about the airway 
Regarding claim 13,  modified Masella discloses the second end comprises a second coupling conduit (breathing mask 34 of Hansen) structured to be coupled to the cushion (nostril mask 34A of Hansen) which is adapted to sealingly engage about the airway of the patient (Col. 3 lines 16-21 of Hansen).
Regarding claim 17, modified Masella discloses a second coupling conduit (breathing mask 34 of Hansen), but does not disclose the second coupling conduit comprises an exhalation device. However, Hansen further teaches (Fig. 1) the second coupling conduit (34) comprises an exhalation device (vent 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second coupling conduit of modified Masella to comprise an exhalation device, as taught by Hansen, for the purpose of providing a region for user to exhale carbon dioxide rich gas out of the system to prevent accumulation of carbon dioxide within the mask (Col. 4 lines 46-52 of Hansen).

Claims 3, 5, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masella (US 2007/0289597) in view of Hansen (US 6,516,802), and further in view of Landis (US 5,687,715).
Regarding claim 3, modified Masella discloses at least one nasal cannula for delivering gas to a user (see paragraph [0027] Masella) wherein the spine is formed as a first portion of a unitary member (spine 10,12 of Masella is a portion of a unitary member, being the frame 
However, Landis teaches (Fig. 1) a frame (comprising components 12, 24,26 and 30) including a first end (end at forehead of user and having cushion 30) and at least one nasal cannula (each comprising sections 20,16, and 32), wherein at the first end of the frame is a first coupling conduit (primary tube 12) structured to be coupled to a delivery conduit (conduit of air source, see Fig. 1) of a system for delivering the flow of breathing gas to the patient, and wherein the first coupling conduit is formed as a second portion of the unitary member (first coupling conduit 12 is a portion of frame 12, 24,26,30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of modified Masella to include a first end a first coupling conduit structured to be coupled to a delivery conduit of a system for delivering the flow of breathing gas to the patient, and wherein the first coupling conduit is formed as a second portion of the unitary member, as taught and suggested by Landis, for the purpose of allowing for adjustment of the source of pressurized gas with respect to the use (Col. 6 lines 1-12 of Landis), as well as to allow the at least one nasal cannulas to receives gas from a single source (serves to connect one or more nasal cannulas to the source of pressurized air).
Regarding claim 5, modified Masella discloses the frame further comprises a main conduit (one of the at least one nasal cannulas 1 of Masella) extending between the first coupling conduit and the second end of the frame along the spine (see Fig. 1 of Masella, Fig. 1 of Hansen, and Fig. 1 of Landis), the main conduit being structured to conduct the flow of breathing gas 
Regarding claim 11, modified Masella discloses at least one nasal cannula for delivering gas to a user (see paragraph [0027] Masella) wherein the spine is formed as a first portion of a unitary member (spine 10,12 of Masella is a portion of a unitary member, being the frame 10,12,15), but does not disclose the frame comprises at a first end a first coupling conduit structured to be coupled to a delivery conduit of a system for delivering the flow of breathing gas to the patient, and wherein the first coupling conduit is formed as a second portion of the unitary member.
However, Landis teaches (Fig. 1) a frame (comprising components 12, 24,26 and 30) including a first end (end at forehead of user and having cushion 30) and at least one nasal cannula (each comprising sections 20,16, and 32), wherein at the first end of the frame is a first coupling conduit (primary tube 12) structured to be coupled to a delivery conduit (conduit of air source, see Fig. 1) of a system for delivering the flow of breathing gas to the patient, and wherein the first coupling conduit is formed as a second portion of the unitary member (first coupling conduit 12 is a portion of frame 12, 24,26,30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of modified Masella to include a first end a first coupling conduit structured to be coupled to a delivery conduit of a system for delivering the flow of breathing gas to the patient, and wherein the first coupling conduit is formed as a second portion of the unitary member, as taught and suggested by Landis, for the 
Regarding claim 15, modified Masella discloses the second end comprises a second coupling conduit (breathing mask 34 of Hansen) structured to be coupled to the cushion (nostril mask 34A of Hansen) which is adapted to sealingly engage about the airway of the patient (Col. 3 lines 16-21 of Hansen), wherein the spine second coupling conduit is formed as portions of a unitary member (when the components of the frame is assembled, the components of the frame are part of a unitary member (therefore the frame interpreted as unitary member), and therefore the second coupling conduit (34) and spine (10, 15) are interpreted as being formed as portions of the frame, and therefore of the unitary member), but does not disclose the frame comprises at a first end a first coupling conduit structured to be coupled to a delivery conduit of a system for delivering the flow of breathing gas to the patient, wherein the first coupling conduit is formed as a portion of the unitary member.
However, Landis teaches (Fig. 1) a frame (comprising components 24,26 and 30) including a first end (end at forehead of user and having cushion 30) and at least one nasal cannula (each comprising sections 20,16, and 32), wherein at the first end of the frame is a first coupling conduit (primary tube 12) structured to be coupled to a delivery conduit (conduit of air source, see Fig. 1) of a system for delivering the flow of breathing gas to the patient, wherein the first coupling conduit is formed as a second portion of the unitary member (first coupling conduit 12 is a portion of frame 12, 24,26,30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of modified Masella to include 
Regarding claim 16, modified Masella discloses the main conduit is integrally formed as another portion of the frame (attaching of the main conduit 1 to the frame is interpreted to mean that the main conduit is “integrally formed” as another portion of the frame. See Fig. 1 of Masella).  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Masella (US 2007/0289597) in view of Hansen (US 6,516,802), and further in view of Chodrowski (US 2015/0314096).
  Regarding claims 9 and 18, Masella discloses the frame is formed by a manufacturing process (interpreted as the process by which the frame is formed), but does not disclose the frame is formed via an additive manufacturing process. However, the claimed phrase “formed by an additive manufacturing process” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Masella is silent as to the process used to form the frame, it appears that the Masella’s product would be the same or similar as that claimed.  See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing process of the frame of Masella to include additive manufacturing, as taught by Chodrwoski, for the purpose of providing a manufacturing process that allows for selective shaping of the frame (paragraph [0012]).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masella (US 2007/0289597) in view of Hansen (US 6,516,802), and further in view of McCaslin (US 2014/0224255).
 Regarding claim 19, Masella discloses (Fig. 1-3) a system for delivering a flow of breathing gas to an airway of a patient, the system comprising: 
a patient interface device comprising:
a frame comprising
a first end structured to be disposed at or about a forehead of the patient (forehead section 12); 
a second end opposite the first end (nose section 11); and 
a spine (comprising conformable body 10 and means for holding 12) extending between the first end and the second end, the spine being sized and configured to be directly disposed against and correspondingly shaped to a profile 
a main conduit (at least one nasal cannula 1) extending between the first end and the second end of the frame, the conduit being structured to receive the flow of breathing gas and conduct the flow of breathing gas to a user (delivers to nostrils).
Masella does not disclose the second end structured to be coupled to a cushion which is adapted to sealingly engage a face of the patient about the airway of the patient, a cushion coupled to the second end of the spine, the cushion being adapted to sealingly engage a face of the patient about the airway of the patient; and the main conduit being structured to receive the flow of breathing gas and conduct the flow of breathing gas to the cushion.
However, Hansen teaches (Fig. 1) a frame (mounting member 32) having a the second end (end of 32 attached to breathing mask 34) structured to be coupled to a cushion (nostril mask 34A) which is adapted to sealingly engage a face of the patient about the airway of the patient (“sealingly fit”, see Col. 3 lines 16-21), a cushion (nostril mask 34A) coupled to the second end of the spine, the cushion being adapted to sealingly engage a face of the patient about the airway of the patient (“sealingly fit”, see Col. 3 lines 16-21), and a main conduit (air plenum 42) being structured to receive the flow of breathing gas and conduct the flow of breathing gas to the cushion (Col. 3 lines 35-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient interface device of Masella such that the second end is structured to be coupled to a cushion which is adapted to sealingly engage a face of the patient about the airway of the patient, a cushion coupled to the second end of the spine, the cushion being adapted to sealingly engage a face of the patient about the airway 
Modified Masella does not disclose a pressure generating device which is structured to generate the flow of breathing gas; a delivery conduit coupled to the pressure generating device and structured to receive the flow of breathing gas from the pressure generating device, and the main conduit being structured to receive the flow of breathing gas from the delivery conduit and conduct the flow of breathing gas to the cushion.
However, McCaslin teaches (Fig. 1) a pressure generating device (flow generating device 4) which is structured to generate the flow of breathing gas (paragraph [0021]); a delivery conduit (delivery conduit 6) coupled to the pressure generating device (see Fig. 1) and structured to receive the flow of breathing gas from the pressure generating device (paragraph [0021]), and a main conduit (gas supply assembly 8) being structured to receive the flow of breathing gas from the delivery conduit and conduct the flow of breathing gas to the cushion (cushion 10) (paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Masella to include a pressure generating device which is structured to generate the flow of breathing gas; a delivery conduit coupled to the pressure generating device and structured to receive the flow of breathing gas from the pressure generating device, and the main conduit being structured to receive the flow of breathing gas from the delivery conduit and conduct the flow of breathing gas to the cushion, as taught by McCaslin, for the purpose of customization of pressure of the gas delivered to the user, thereby allowing for improved customability of the system.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Masella (US 2007/0289597) in view of Hansen (US 6,516,802), and further in view of McCaslin (US 2014/0224255), and further in view of Landis (US 5,687,715).
Regarding claim 20, modified Masella discloses at least one nasal cannula for delivering gas to a user (see paragraph [0027] Masella) wherein the spine is formed as a first portion of a unitary member (spine 10,12 of Masella is a portion of a unitary member, being the frame 10,12,15), but does not disclose the frame comprises at a first end a first coupling conduit structured to be coupled to a delivery conduit of a system for delivering the flow of breathing gas to the patient, and wherein the first coupling conduit is formed as a second portion of the unitary member.
However, Landis teaches (Fig. 1) a frame (comprising components 12, 24,26 and 30) including a first end (end at forehead of user and having cushion 30) and at least one nasal cannula (each comprising sections 20,16, and 32), wherein at the first end of the frame is a first coupling conduit (primary tube 12) structured to be coupled to a delivery conduit (conduit of air source, see Fig. 1) of a system for delivering the flow of breathing gas to the patient, and wherein the first coupling conduit is formed as a second portion of the unitary member (first coupling conduit 12 is a portion of frame 12, 24,26,30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of modified Masella to include a first end a first coupling conduit structured to be coupled to a delivery conduit of a system for delivering the flow of breathing gas to the patient, and wherein the first coupling conduit is formed as a second portion of the unitary member, as taught and suggested by Landis, for the purpose of allowing for adjustment of the source of pressurized gas with respect to the use (Col. 
Regarding claim 21, modified Masella discloses the second end comprises a second coupling conduit (breathing mask 34 of Hansen) coupled to the main conduit (one of the at least one nasal cannulas 1 of Masella, and Hansen discloses coupling of mask 34 and main conduit 42 in Col. 3 lines 35-44) and the cushion (nostril mask 34A of Hansen), wherein the spine is formed as a first portion of a unitary member (spine 10,12 of Masella is a portion of a unitary member, being the frame 10,12,15), wherein the second coupling conduit is formed as a second portion of a unitary member (when the components of the frame is assembled, the components of the frame are part of a unitary member (therefore the frame interpreted as unitary member), and therefore the second coupling conduit (34) is interpreted as being formed as a portion of the frame, and therefore of the unitary member).
Regarding claim 22, modified Masella discloses the first end of the frame comprises a first coupling conduit (primary tube 12 of Landis) coupled to the main conduit (one of the at least one nasal cannulas 1 of Masella, also see coupling of primary tube 12 to main conduit 20 in Fig. 1 of Landis) and to the delivery conduit (primary tube 12 of Landis coupled to conduit of air source, as shown in Fig. 1), wherein the second end of the frame comprises a second coupling conduit conduit (breathing mask 34 of Hansen) coupled to the main conduit (one of the at least one nasal cannulas 1 of Masella, and Hansen discloses coupling of mask 34 and main conduit 42 in Col. 3 lines 35-44) and the cushion (nostril mask 34A of Hansen), and wherein the spine, the first coupling conduit, and the second coupling conduit are formed as portions of a unitary member (spine 10,12 of Masella is a portion of a unitary member, being the frame 10,12,15, first 
Regarding claim 23, modified Masella discloses the main conduit is integrally formed as another portion of the frame (attaching of the main conduit 1 to the frame is interpreted to mean that the main conduit is “integrally formed” as another portion of the frame. See Fig. 1 of Masella).  
 
Response to Arguments
 Applicant's arguments filed 7/26/2021 have been fully considered. 
Regarding rejection of claims 1, 10 and 19, applicant argued “the Examiner equates the “conformable body 10” of Masella to the spine. However, unlike the spine of claim 1 which is “sized and configured to be directly disposed against” a patient the conformable body 10 of Masella is spaced from the patient by a flexible pad 15” (page 7 paragraph 4 Remarks).
The examiner respectfully disagrees. In the full rejection above (item #6), the examiner stated that the spine “comprises conformable body 10 and means for holding 12”, and Masella explicitly discloses in paragraph [0031] that the “conformable body 10” comprises the flexible pad 15, which applicant admits is the portion that is “sized and configured to be directly disposed against a patient”. Therefore, because the conformable body 10 includes flexible pad 15, the conformable body 10 is “sized and configured to be directly disposed against a patient”.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785